DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the passage" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the channel" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the ring protrusion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the concave portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the channel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
9 recites the limitation "the channel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-7 and 10 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CAMTU T NGUYEN/Examiner, Art Unit 3786